Case 1:20-cv-00068-H-BU Document 19 Filed 08/10/21            Page 1 of 1 PageID 485


                         UNITED STATES DISTzuCT COURT
                          NORTHERN DISTzuCT OF TEXAS
                               ABILENE DIVISION

GARY   P..

       Plaintiff.

                                                           No. 1:20-CV-068-H-BU

ANDREW M. SAUL, Commissioner of
the Social Securiry Administration,

       Defendant

 ORDER AC CEPTING FINDINGS, CONCLUSIONS, AND R,E COMMENDATION
            OF THE UNITED STATE S MAGISTRATE JUDGE

       United States Magistrate Judge John R. Parker made Findings, Conclusions, and     a


Recommendation (FCR) in this case on July 19, 2021. SeeDkl No. 18. Judge Parker

recommended that the Court reverse the decision of the Commissioner of Social Securiry

and remand this case for reconsideration. Id. at 17. No objections to the FCR were frled.

The District Court has therefore reviewed the proposed FCR for plain enor. Finding none,

the Court accepts the FCR of the United States Magisuate Judge. The decision of the

Commissioner of Social Security is reversed, and this case is remanded to the Commissioner

ofsocial Security for further proceedings consistent with the findings and conclusions ofthe

United States Magistrate Judge.

       So ordered   on augurt /O,2o2l

                                                                   ru.
                                                 JAM     WESLEY HENDRIX
                                                         D STATES DISTRICT JUDGE
